Dismiss and Opinion Filed June 30, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00654-CR
                                      No. 05-14-00656-CR

                         DIONISIO DURAN RAMIREZ, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                         Trial Court Cause Nos. 2-13-500, 2-13-501

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Francis
       Dionisio Duran Ramirez pleaded guilty to unlawful possession of a firearm by a felon

and possession with intent to deliver a controlled substance in an amount of four grams or more

but less than 200 grams. Appellant also pleaded true to two enhancement paragraphs in each

case. Following the plea bargain agreements, the trial court sentenced appellant to imprisonment

for twenty-five years in each case. Appellant waived his right to appeal as part of the plea

agreements. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial

court certified both that the cases involve plea bargains and appellant has no right to appeal and

that appellant waived his right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005).
       We dismiss the appeals for want of jurisdiction.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47
140654F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DIONISIO DURAN RAMIREZ, Appellant                 On Appeal from the 382nd Judicial District
                                                  Court, Rockwall County, Texas
No. 05-14-00654-CR        V.                      Trial Court Cause No. 2-13-500.
                                                  Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Lang-Miers
                                                  participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered June 30, 2014
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DIONISIO DURAN RAMIREZ, Appellant                 On Appeal from the 382nd Judicial District
                                                  Court, Rockwall County, Texas
No. 05-14-00656-CR        V.                      Trial Court Cause No. 2-13-501.
                                                  Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Lang-Miers
                                                  participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered June 30, 2014